Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 22nd, 2021 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated October 27th, 2021 has been withdrawn due to Applicant’s amendment.
New grounds for rejection follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 7, 9, 12, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh et al. (US 2012/0099325 A1).

In view of Claim 1, Ghosh et al. teaches a light distribution plate (Figure 2, #50) that is optically transparent at an operational wavelength of input light (Figure 2, #20), and has an index of refraction higher than a surround medium (air), and has an optically transparent top surface, a bottom surface comprising a reflecting pattern of micro-optical structures (Figure 9 & Paragraph 0043), and at least one side edge, wherein the input light is coupled into the light distribution plate through an optically transparent side edge, the input-coupled light travels in the light distribution plate by total internal reflection (Paragraph 0032), and at least a portion of the input-coupled light is reflected by the micro-optical structures on the bottom surface and coupled out the top surface (Figure 9 & Paragraph 0043), and wherein the light distribution plate comprises a wedged plate having a bottom surface that is tilted with respect to the top surface such that the wedged plate tapers to a thin edge opposite the optically transparent side edge through which the input light is coupled (See Annotated Ghosh et al. Figure 2, below).
Annotated Ghosh et al. Figure 2

    PNG
    media_image1.png
    283
    846
    media_image1.png
    Greyscale


In view of Claim 4, Ghosh et al. is relied upon for the reasons given above in addressing Claim 1.  Ghosh et al. teaches that the bottom surface is flat (See Annotated Ghosh et al. Figure 2, above).

In view of Claim 7, Ghosh et al. is relied upon for the reasons given above in addressing Claim 1.  Ghosh et al. teaches that the at least one side edge is reflective (Paragraph 0043).

In view of Claim 9, Ghosh et al. is relied upon for the reasons given above in addressing Claim 1.  Ghosh et al. teaches that the reflecting micro-optical structures comprises a groove (Figure 9, #10).

In view of Claim 12, Ghosh et al. is relied upon for the reasons given above in addressing Claim 1.  Ghosh et al. teaches the reflecting pattern comprises an array of micro-optical structures having a periodic pattern in a longitudinal direction (Figure 9, #10).

In view of Claim 20, Ghosh et al. is relied upon for the reasons given above in addressing Claim 1.  Ghosh et al. teaches that an array of PV diodes can be disposed on the top surface of the light distribution plate that are irradiated by the output-coupled light (Figure 3b-c & Paragraph 0006).

In view of Claim 21, Ghosh et al. is relied upon for the reasons given above in addressing Claim 1.  Ghosh et al. teaches a transparent spacer plate disposed between the light distribution plate and the array of PV diodes (Paragraph 0048-0049).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2012/0099325 A1) in view of Nolan et al. (US 9,952,375 B2).

In view of Claim 6, Ghosh et al. is relied upon for the reasons given above in addressing Claim 1.  Ghosh et al. is silent on if the light distribution plate comprises a polymer, fused silica, or glass.
Nolan et al. discloses that glass used as a light distribution plate is not susceptible to photo-aging and discoloration under prolonged light exposure conditions (Column 13, Lines 39-52).  Accordingly, it would have been obvious to choose glass as the material for a light distribution plate as disclosed by Nolan et al. for Ghosh et al. light distribution plate for the advantage of have a material that is not susceptible to photo-aging and discoloration under prolonged light exposure conditions.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2012/0099325 A1) in view of Minami et al. (US 2014/0176179 A1).

In view of Claim 11, Ghosh et al. is relied upon for the reasons given above in addressing Claim 1.  Ghosh et al. does not disclose that the reflecting pattern comprises an array of micro-optical structures that have a size, depth, shape, or spacing that is varied to provide a desired irradiation pattern at the top surface.
Minami et al. discloses that the reflecting pattern comprises an array of micro-optical structures that have a size, depth, shape or spacing that is varied to provide a desired irradiation pattern at the top surface that advantageously causes a part of sunlight outside of a TIR condition to be extracted outside the irradiation surface of a light guide plate (Paragraph 0059-0060).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the reflecting pattern comprises an array of micro-optical structures that have a size, depth, shape, or spacing that is varied to provide a desired irradiation pattern at the top surface as disclosed by Minami et al. in Ghosh et al. light distribution plate for the advantage of ensuring the input sunlight outside of a TIR condition is extracted to the irradiation surface of a light guide plate.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2012/0099325 A1) in view of Nakamura (US 2013/0279146 A1).

In view of Claims 12-13, Ghosh et al. is relied upon for the reasons given above in addressing Claim 1.  Ghosh et al. does not disclose that the reflecting pattern comprises an array of micro-optical structures having a periodic pattern in a longitudinal direction such that a pitch of the periodic pattern is coarser close to the optically transparent side of the input coupled light than at a far edge.
Nakamura discloses that a reflecting pattern comprises an array of micro-optical structures having a periodic pattern in a longitudinal direction such that a pitch of the periodic pattern is coarser close to the optically transparent side of the input coupled light than at a far edge and that this configuration advantageously increases the quantity of light emitted from an end positioned light guide (Figure 6A & Paragraph 0115).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a reflecting pattern that comprises an array of micro-optical structures having a periodic pattern in a longitudinal direction such that a pitch of the periodic pattern is coarser close to the optically transparent side of the input coupled light than at a far edge as disclosed by Nakamura in Ghosh et al. light distribution plate for the advantage of increase the quantity of light emitted.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2012/0099325 A1) in view of Knapp et al. (US 2013/0249577 A1).

In view of Claim 16, Ghosh et al. is relied upon for the reasons given above in addressing Claim 1.  Ghosh et al. does not disclose that the input-coupled light comprises narrow spectral bandwidth light from a light-emitting diode.
Knapp et al. discloses that a suitable configuration for input-coupled light comprises narrow spectral bandwidth light from a light-emitting diode (Figure 4, #106 - Paragraph 0034).  Knapp et al. teaches that there is need for a method and apparatus for performing an accelerated lifetime test of a PV device in a smaller space, and in order to reduce the physical footprint of the chamber (Paragraph 0001).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate input-coupled light that comprises narrow spectral bandwidth light from a light-emitting diode as Knapp et al. discloses that this is a suitable configuration for input coupled .

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2012/0099325 A1) in view of Dhar (US 2016/0372619 A1).

In view of Claims 18-19, Ghosh et al. is relied upon for the reasons given above in addressing Claim 1.  Ghosh et al. does not disclose that an optical fiber is utilized to couple light into the optically transparent side edge wherein the optical fiber comprises a multimode fiber.
Dhar discloses an optical fiber that is utilized to couple light into an optically transparent side edge (Figure 12c) that is utilized in a PV system (Figure 7 & 9 – Paragraph 0126), the optical fibers are multimode as they can pass “white light” (Paragraph 0189).  Dhar discloses that there is a need to develop a new light guide apparatus that can concentrate light without using a tracking system and there is also a need for a new light guide apparatus that can redirect light impinging on the apparatus over a wide range of incident angles (Paragraph 0004).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate an optical fiber that is utilized to couple light into the optically transparent side edge wherein the optical fiber comprises a multimode fiber as there is a need to develop a new light guide apparatus that can concentrate light without using a tracking system and there is also a need for a new light guide apparatus that can redirect light impinging on the apparatus over a wide range of incident angles.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2012/0099325 A1)in view of Towe (US 2020/0166697 A1).

In view of Claims 18-19, Ghosh et al. is relied upon for the reasons given above in addressing Claim 1.  Ghosh et al. does not disclose that an optical fiber is utilized to couple light into the optically transparent side edge wherein the optical fiber comprises a multimode fiber.
Towe discloses an optical fiber that is utilized to couple light to a solar cell (Figure 2D) wherein the optical fiber comprises multimode fiber (Figure 2E).  Towe teaches that the advantage of using optical fibers as a light source is that sunlight can be transported safely by routing the cables from a collection location to a conversion location where the energy can be converted to electricity (Paragraph 0024) while making a photovoltaic plant constructed in this manner future proof (Paragraph 0023).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a optical fiber as disclosed by Towe in Ghosh et al. light distribution plate such that an optical fiber is utilized to couple light into the optically transparent side edge wherein the optical fiber comprises a multimode fiber for the advantage of being able to use sunlight collected a distance away from the PV cells and making the array future proof.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2012/0099325 A1) in view of Bodan et al. (US 2014/0167195 A1).

In view of Claim 20, Ghosh et al. is relied upon for the reasons given above in addressing Claim 1.  Bodan et al. teaches an array of PV diodes disposed on the top surface of a light distribution plate that are irradiated by output-coupled light that have the potential to provided improved efficiency (Figure 3 & Paragraph 0005).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Bodan et al. array of PV diodes for the advantage of improving efficiency.

In view of Claim 21, Ghosh et al. and Bodan et al. are relied upon for the reasons given above in addressing Claim 20.  Ghosh et al. teaches a transparent spacer plate disposed between the light distribution plate and the array of PV diodes (Paragraph 0048-0049).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726